DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: A machine translation of the NPL documents is included in the present Office action.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “62a”; “62b”; “62c”; “64a” (see figures 2A and 2B)  .  
Figure 1 is objected to because the recitation “LEARNING EATURE” in the output of block 14 seems to be improper because it seems to be improperly constructed; it is suggested to be changed to “LEARNING FEATURE” (emphasis added)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
The recitation “□󠄂” in page 7 lines 3 (twice), 4, 6, 10 and 12 seems to be improper because it is improperly constructed; it is suggested to be changed to “/” (see claims 3 and 6).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 10185893 B2) in view of Porikli (US 20080063264 A1) (see also NPL document of the IDS filed on 08/05/2020 Korean Office Action issued on July 13, 2020 in corresponding Korean Patent Application No. 10-2020-0006352)
Regarding claim 1 and 5, Townsend discloses visualizing data in a labeled learning database to form an imaged learning feature vector image database, wherein the labeled learning database has the data composed of N elements (column 4 lines 55-58 Townsend specifically discloses “In the present application the term `feature` is defined as a property of the data or phenomenon being observed. Features can have a numeric or categorical value and are usually represented as an N-dimensional vector space for algorithmic processing (where N corresponds to the overall number of features).”); using a learning feature vector image in the learning feature vector image database to perform an image classification operation (column 4 lines 5-16 Townsend specifically discloses “A convolutional neural network is a multilayer neural network architecture comprising one or more convolutional layers, followed by sub-sampling layers (pooling) and one or more fully connected layers. CNNs are a form of Deep image classification tasks. Deep Learning (DL) is a machine learning method that learns multiple levels of representation for a given training data set.”).

    PNG
    media_image1.png
    129
    544
    media_image1.png
    Greyscale

Townsend doesn’t specifically disclose receiving a test image and generating test data based on the feature vector; visualizing the test data and converting the visualized test data into a test feature vector image; and determining a class of the test feature vector image. Porikli discloses receiving a test image and generating test data based on the feature vector; visualizing the test data and converting the visualized test data into a test feature vector image; and determining a class of the test feature vector image (figure 4 blocks 104 and 140, Porikli specifically discloses “Subsequently, the trained classifier 601 can be used to classify 140 unknown test data 104. The classification assigns labels 105 to the test data. Feature vectors are produces for the test data in the same manner as described above for the training data.”)

    PNG
    media_image2.png
    360
    592
    media_image2.png
    Greyscale

what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 2, Townsend and Porikli disclose claim 1, Townsend also discloses deep-learned by supervised learning using the learning feature vector image stored in the learning feature vector image database (see figure 8 above “supervised Learning Townsend specifically discloses “In an alternative embodiment, the trend prediction can also be implemented using a supervised learning method. In this case, a 
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 10185893 B2) in view of Tu (US 20180150746 A1) (see also NPL document of the IDS filed on 08/05/2020 Korean Office Action issued on July 13, 2020 in corresponding Korean Patent Application No. 10-2020-0006352)
Regarding claim 1 and 5, Townsend discloses visualizing data in a labeled learning database to form an imaged learning feature vector image database, wherein the labeled learning database has the data composed of N elements (column 4 lines 55-58 Townsend specifically discloses “In the present application the term `feature` is defined as a property of the data or phenomenon being observed. Features can have a numeric or categorical value and are usually represented as an N-dimensional vector space for algorithmic processing (where N corresponds to the overall number of features).”); using a learning feature vector image in the learning feature vector image database to perform an image classification operation (column 4 lines 5-16 Townsend specifically discloses “A convolutional neural network is a multilayer neural network architecture comprising one or more convolutional layers, followed by sub-sampling layers (pooling) and one or more fully connected layers. CNNs are a form of Deep Learning and have been proven to perform very well in image classification tasks. Deep 

    PNG
    media_image3.png
    706
    563
    media_image3.png
    Greyscale
 

Regarding claim 2, Townsend and Tu disclose claim 1, Townsend also discloses deep-learned by supervised learning using the learning feature vector image stored in the learning feature vector image database (see figure 8 above “supervised Learning Townsend specifically discloses “In an alternative embodiment, the trend prediction can also be implemented using a supervised learning method. In this case, a sample of past images and respective trends is used to train a supervised classifier that will learn how to predict future trend categorical labels” … “In particular, the trained DL model ("supervised learning approach") is used for the prediction of the future trend, as illustrated in FIG. 10. In this the `deep` feature vector is extracted for the queried time segment from the CNN. This vector is then passed through the DL model which outputs a prediction of the trend”)
Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
:
Karanam (US 20210150264 A1) discloses semi-supervised iterative keypoint and viewpoint invariant feature learning for visual recognition.
Machine translation of Korean Office Action issued on July 13, 2020 in corresponding Korean Patent Application No. 10-2020-0006352.
Written Replay (TRANSLATED) Machine translation of Korean Replay issued on July 30, 2020 in corresponding Korean Patent Application No. 10-2020-0006352
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUAN A TORRES/           Primary Examiner, Art Unit 2636